Campbell, C. J.
While I concur in affirming the judgment below, I do so because I think there were facts which would justify the belief that there was a partnership continuing actually between Blodgett and Byrne’s estate. The continuance of the executor in the apparent conduct of the business, coupled with authority by will to continue it, would, under all the circumstances, I think, justify the assessors in so determining, and sustain the verdict. But I do not think that the possession by a surviving partner of assets, in whatever way he may see lit to manage them, is in law or in fact a copartnership. In law the property is his own. In equity he has some duties in regard to it which put him under some of the obligations of a trustee, but no one else has any control or custody of the assets. The statute does not make trustees assessable on any different footing than others on such property as this.
The assessment of personal property must generally be, not only under the statutes, but on general legal principles, where the owner resides, and where his property is made constructively to follow his person. The only exception ever made to this is where property is in such a shape that it may be taxed where it is found present in fact. Our tax law is governed throughout by this rule.
No contest is made in this case over the right of the city of Muskegon to tax the property locally within its limits. The only question is, where should personal property be taxed which is not in Muskegon ? The law says it must be taxed where its owner resides. It gives to a “ copartnership ” the position of an “"individual.” But it does not give to an *591individual a double residence or a double existence. If there is no actual copartnership iii Muskegon, and if Mr. Blodgett ■does not reside there, the property cannot be taxed there. But if he was in partnership with Byrne’s executor, he was .an actual and not a surviving partner. This was, I think, fairly left to the jury.
Champlin, J. did not sit in this case.